AMENDED AND RESTATED MASTER LEASE

(amending and restating the Master Lease

dated as of December 29, 1999)

Dated as of September 30, 2004

between

ELECTRONICS FOR IMAGING, INC.,

as the Lessee,

and

SOCIETE GENERALE FINANCIAL CORPORATION,

as the Lessor.

This Amended and Restated Master Lease has been executed in several
counterparts. To the extent, if any, that this Amended and Restated Master Lease
constitutes chattel paper (as such term is defined in the Uniform Commercial
Code as in effect in any applicable jurisdiction), no lien on this Amended and
Restated Master Lease may be created through the transfer or possession of any
counterpart other than the original counterpart containing the receipt therefor
executed by Lessor on the counterpart signature page entitled “Original Executed
Counterpart”.

[This counterpart is not the original counterpart.]

1

ARTICLE I

DEFINITIONS

1.1 Definitions; Interpretation 1

ARTICLE II

MASTER LEASE1

                 
2.1
  Acceptance and Lease of the Property
    1  
2.2
  Acceptance Procedure
    2  
2.3
  Lease Term
    2  
2.4
  Title
    2  

ARTICLE III

PAYMENT OF RENT

                 
3.1
  Rent
    2  
3.2
  Payment of Rent
    2  
3.3
  Supplemental Rent
    2  
3.4
  Method of Payment
    3  

ARTICLE IV

QUIET ENJOYMENT; RIGHT TO INSPECT

                 
4.1
  Quiet Enjoyment
    3  
4.2
  Right to Inspect
    3  

ARTICLE V

NET LEASE, ETC

                 
5.1
  Net Lease
    3  
5.2
  No Termination or Abatement
    4  

ARTICLE VI

SUBLEASES

6.1 Subletting 5

ARTICLE VII

LESSEE ACKNOWLEDGMENTS

                 
7.1
  Condition of the Property
    5  
7.2
  Risk of Loss
    6  

ARTICLE VIII

POSSESSION AND USE OF THE PROPERTY, ETC

                 
8.1
  Utility Charges
    6  
8.2
  Possession and Use of Property
    6  
8.3
  Compliance with Requirements of Laws and Insurance Requirements
    6  
8.4
  Assignment by Lessee
    7  

ARTICLE IX

MAINTENANCE AND REPAIR; RETURN

9.1 Maintenance and Repair; Return 7

ARTICLE X

MODIFICATIONS, ETC

10.1 Modifications, Substitutions and Replacements 8

ARTICLE XI

WARRANT OF TITLE; EASEMENTS

                 
11.1
  Warrant of Title
    9  
11.2
  Grants and Releases of Easements; Lessor’s Waivers
    9  

ARTICLE XII

PERMITTED CONTESTS



  12.1   Permitted Contests in Respect of Applicable Law Other Than Impositions
10  

ARTICLE XIII

INSURANCE

13.1 Public Liability and Workers’ Compensation Insurance 11

ARTICLE XIV

CASUALTY AND CONDEMNATION; ENVIRONMENTAL MATTERS

                 
14.1
  Casualty and Condemnation
    12  
14.2
  Environmental Matters
    13  
14.3
  Notice of Environmental Matters
    14  

ARTICLE XV

TERMINATION OF LEASE

                 
15.1
  Partial Termination upon Certain Events
    14  
15.2
  Termination Procedures
    14  

ARTICLE XVI

EVENTS OF DEFAULT

                 
16.1
  Lease Events of Default
    15  
16.2
  Remedies
    17  
16.3
  Waiver of Certain Rights
    22  
16.4
  Limitation of Liability
    22  

ARTICLE XVII

LESSOR’S RIGHT TO CURE

17.1 The Lessor’s Right to Cure the Lessee’s Lease Defaults 22

ARTICLE XVIII

PURCHASE PROVISIONS

18.1 Purchase of the Property 23

ARTICLE XIX

EXTENSION OF EXPIRATION DATE

19.1 Extension of Expiration Date 23

ARTICLE XX

REMARKETING OPTION

                 
20.1
  Option to Remarket
    24  
20.2
  Certain Obligations Continue
    26  

ARTICLE XXI

PROCEDURES RELATING TO PURCHASE OR REMARKETING



  21.1   Provisions Relating to the Exercise of Purchase Option or Obligation
and Conveyance Upon Remarketing and Conveyance Upon Certain Other Events 26  

ARTICLE XXII

ESTOPPEL CERTIFICATES

22.1 Estoppel Certificates 27

ARTICLE XXIII

ACCEPTANCE OF SURRENDER

23.1 Acceptance of Surrender 28

ARTICLE XXIV

NO MERGER OF TITLE

24.1 No Merger of Title 28

ARTICLE XXV

INTENT OF THE PARTIES

25.1 Nature of Transaction 28

ARTICLE XXVI

MISCELLANEOUS

                 
26.1
  Survival; Severability; Etc
    29  
26.2
  Amendments and Modifications
    29  
26.3
  No Waiver
    29  
26.4
  Notices
    29  
26.5
  Successors and Assigns
    30  
26.6
  Headings and Table of Contents
    30  
26.7
  Counterparts
    30  
26.8
  GOVERNING LAW
    30  
26.9
  Liability Limited
    30  
26.10
  Original Master Lease
    30  
26.11
  Effective Date
    30  

2

AMENDED AND RESTATED MASTER LEASE

THIS AMENDED AND RESTATED MASTER LEASE (this “Amended and Restated Master
Lease”), dated as of September 30, 2004 (amending and restating in its entirety
the Master Lease dated as of December 29, 1999), between SOCIETE GENERALE
FINANCIAL CORPORATION, a Delaware corporation, as lessor (in such capacity, the
“Lessor”) and ELECTRONICS FOR IMAGING, INC., a Delaware corporation, as lessee
(in such capacity, the “Lessee”).

W I T N E S S E T H:

WHEREAS, Lessee, as Lessee and Construction Agent (as defined in the Original
Participation Agreement), the Lessor and Société Générale, New York Branch, as
initial Lender (the “Lender”), entered into the Original Participation
Agreement;

WHEREAS, pursuant to the Original Participation Agreement, the Lessee and the
Lessor entered into the Original Ground Lease pursuant to which Lessee, as
ground lessor, leased the Land to Lessor, as ground lessee;

WHEREAS, simultaneously with the execution and delivery of the Original
Participation Agreement, the Lessee and the Lessor entered into the Master
Lease, dated as of December 29, 1999 (the “Original Master Lease”) pursuant to
which the Lessor agreed to lease to the Lessee the Property;

WHEREAS, the Lessee, the Lessor and Société Générale, New York Branch, as
Collateral Agent, are entering into the Amended and Restated Participation
Agreement;

WHEREAS, the Lessee and the Lessor desire to extend the term of the Original
Master Lease and amend and restate in full the Original Master Lease (the
Original Master Lease, as amended and restated as set forth herein and as
further amended, supplemented, amended and restated or otherwise modified from
time to time after the date hereof, this “Amended and Restated Master Lease”);
and

WHEREAS, the Property shall be subject to the terms of this Amended and Restated
Master Lease and the Amended and Restated Lease Supplement.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions; Interpretation. Capitalized terms used but not otherwise
defined in this Amended and Restated Master Lease have the respective meanings
specified in Appendix A to this Amended and Restated Master Lease (as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time, “Appendix A to this Amended and Restated Master Lease”); and the
rules of interpretation set forth in Appendix A to this Amended and Restated
Master Lease shall apply to this Amended and Restated Master Lease.

ARTICLE II

MASTER LEASE

2.1 Acceptance and Lease of the Property. Subject to the conditions set forth in
the Amended and Restated Participation Agreement, including without limitation
the satisfaction or waiver of the conditions set forth in Article VI thereof,
the Lessor hereby covenants and agrees to lease to the Lessee hereunder and
under the Amended and Restated Lease Supplement for the Lease Term, the Lessor’s
interest in the Land described on the Amended and Restated Lease Supplement and
any Improvements constructed thereon, and the Lessee hereby agrees, expressly
for the direct benefit of the Lessor, to lease from the Lessor for the Lease
Term, the Lessor’s interest in the Land and in such Improvements.

2.2 Acceptance Procedure. The Lessee hereby agrees that the execution and
delivery by the Lessee on the Effective Date of an appropriately completed
Amended and Restated Lease Supplement in the form of Exhibit A-1 hereto covering
the Property shall, without further act, constitute the acceptance by the Lessee
of the Property which is the subject of such Amended and Restated Lease
Supplement for all purposes of this Amended and Restated Master Lease and the
other Operative Documents on the terms set forth therein and herein.

2.3 Lease Term. The term (the “Basic Lease Term”) of this Amended and Restated
Master Lease with respect to the Property shall begin on the date of the Amended
and Restated Lease Supplement which subjects the Property to the term of this
Lease and the other Operative Documents (with respect to the Property, the
“Basic Term Commencement Date”) and shall end on the Expiration Date.

2.4 Title. The Property is leased to the Lessee without any representation or
warranty, express or implied, by the Lessor and subject to the rights of parties
in possession, the existing state of title (including, without limitation, all
Liens other than Lessor Liens) and all applicable Requirements of Law. The
Lessee shall in no event have any recourse against the Lessor for any defect in
or exception to title to the Property other than resulting from Lessor Liens.

ARTICLE III

PAYMENT OF RENT

3.1 Rent. During the Basic Lease Term for the Property, the Lessee shall pay
Basic Rent for the Property to the Lessor on each Basic Rent Payment Date, on
the date required under Section 20.1(g) in connection with the Lessee’s exercise
of the Remarketing Option and on any date on which this Amended and Restated
Master Lease shall terminate with respect to the Property. At least 10 days
prior to each Basic Rent Payment Date, the Lessor shall deliver to the Lessee a
notice of the amount of the Basic Rent due on such date (the “Invoice”). For the
purposes of this Section 3.1, delivery of the Invoice by facsimile transmission,
receipt confirmed, will be sufficient.

3.2 Payment of Rent. Rent shall be paid absolutely net to each Person entitled
thereto, so that this Amended and Restated Master Lease shall yield to such
Person the full amount thereof, without setoff, deduction or reduction.

3.3 Supplemental Rent. The Lessee shall pay to the Lessor or any other Person
entitled thereto any and all Supplemental Rent promptly as the same shall become
due and payable, and if the Lessee fails to pay any Supplemental Rent, the
Lessor and such other Persons entitled to the receipt of such payment shall have
all rights, powers and remedies provided for herein or by law or equity or
otherwise. The Lessee shall pay to the Lessor, as Supplemental Rent, among other
things, on demand, to the extent permitted by applicable Requirements of Law,
interest at the applicable Overdue Rate on any installment of Basic Rent not
paid when due for the period for which the same shall be overdue and on any
payment of Supplemental Rent not paid when due or demanded by the Lessor for the
period from the due date or the date of any such demand, as the case may be,
until the same shall be paid. The expiration or other termination of the
Lessee’s obligations to pay Basic Rent hereunder shall not limit or modify the
obligations of the Lessee with respect to Supplemental Rent. Unless expressly
provided otherwise in this Amended and Restated Master Lease, in the event of
any failure on the part of the Lessee to pay and discharge any Supplemental Rent
as and when due, the Lessee shall also promptly pay and discharge any fine,
penalty, interest or cost which may be assessed or added under any agreement to
which Lessee is a party or which is authorized in writing by the Lessee with a
third party for nonpayment or late payment of such Supplemental Rent, all of
which shall also constitute Supplemental Rent.

3.4 Method of Payment. Each payment of Basic Rent payable under this Amended and
Restated Master Lease shall be made by the Lessee to the Lessor; and each
payment of Supplement Rent payable by the Lessee hereunder or under any other
Operative Document shall be made by the Lessee to the Person entitled to receive
such payment, in each case prior to 2:00 p.m., New York City time, to the
Account in immediately available funds consisting of lawful currency of the
United States of America on the date when such payment shall be due. Payments
received after 2:00 p.m., New York City time, on the date due shall for the
purpose of Section 16.1 hereof be deemed received on such day; provided,
however, that for the purposes of the second sentence of Section 3.3 hereof,
such payments shall be deemed received on the next succeeding Business Day and,
unless the Lessor (or other Person, as applicable) is otherwise able to invest
or employ such funds on the date received, subject to interest at the Overdue
Rate as provided in such Section 3.3.

ARTICLE IV

QUIET ENJOYMENT; RIGHT TO INSPECT

4.1 Quiet Enjoyment. Subject to Sections 2.4 and 4.2, and subject to the rights
of the Lessor contained in Article XV and the other terms of the Operative
Documents to which the Lessee is a party, the Lessee shall peaceably and quietly
have, hold and enjoy the Property for the Lease Term, free of any claim or other
action by the Lessor or anyone claiming by, through or under the Lessor (other
than the Lessee) with respect to any matters arising from and after the
applicable Basic Term Commencement Date. Such right of quiet enjoyment is
independent of, and shall not affect the Lessor’s rights otherwise to initiate
legal action to enforce the obligations of the Lessee under this Amended and
Restated Master Lease.

4.2 Right to Inspect. During the Lease Term, the Lessee shall upon reasonable
notice from the Lessor, permit the Lessor and its respective authorized
representatives to inspect the Property subject to this Amended and Restated
Master Lease during normal business hours, provided that such inspections shall
not unreasonably interfere with the Lessee’s business operations at the
Property.

ARTICLE V

NET LEASE, ETC.

5.1 Net Lease. This Amended and Restated Master Lease shall constitute a net
lease. Any present or future law to the contrary notwithstanding, this Amended
and Restated Master Lease shall not terminate, nor shall the Lessee be entitled
to any abatement, suspension, deferment, reduction, setoff, counterclaim, or
defense with respect to the Rent, nor shall the obligations of the Lessee
hereunder be affected (except as expressly herein permitted and by performance
of the obligations in connection therewith) by reason of: (i) any defect in the
condition, merchantability, design, construction, quality or fitness for use of
the Property or any part thereof, or the failure of the Property to comply with
all Requirements of Law, including any inability to occupy or use the Property
by reason of such non-compliance; (ii) any damage to, removal, abandonment,
salvage, loss, contamination of or Release from, scrapping or destruction of or
any requisition or taking of the Property or any part thereof; (iii) any
restriction, prevention or curtailment of or interference with the construction
on or any use of the Property or any part thereof including eviction; (iv) any
defect in title to or rights to the Property or any Lien on such title or rights
or on the Property (other than Lessor Liens); (v) any change, waiver, extension,
indulgence or other action or omission or breach in respect of any obligation or
liability of or by the Lessor; (vi) to the extent permitted by Applicable Law,
any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceedings relating to the Lessee, the
Lessor or any other Person, or any action taken with respect to this Amended and
Restated Master Lease by any trustee or receiver of the Lessee, the Lessor or
any other Person, or by any court, in any such proceeding; (vii) any claim that
the Lessee has or might have against any Person, including without limitation
the Lessor or any vendor, manufacturer, contractor of or for the Property;
(viii) any failure on the part of the Lessor to perform or comply with any of
the terms of this Amended and Restated Master Lease (other than performance by
the Lessor of its obligations set forth in Section 2.1 hereof), of any other
Operative Document or of any other agreement; (ix) any invalidity or
unenforceability or illegality or disaffirmance of this Amended and Restated
Master Lease against or by the Lessee or any provision hereof or any of the
other Operative Documents or any provision of any thereof; (x) the impossibility
or illegality of performance by the Lessee, the Lessor or both; (xi) any action
by any court, administrative agency or other Governmental Authority; or
(xii) any other cause or circumstances whether similar or dissimilar to the
foregoing and whether or not the Lessee shall have notice or knowledge of any of
the foregoing. The Lessee’s agreement in the preceding sentence shall not affect
any claim, action or right the Lessee may have against the Lessor. The parties
intend that the obligations of the Lessee hereunder shall be covenants and
agreements that are separate and independent from any obligations of the Lessor
hereunder or under any other Operative Documents and the obligations of the
Lessee shall continue unaffected unless such obligations shall have been
modified or terminated in accordance with an express provision of this Amended
and Restated Master Lease.

5.2 No Termination or Abatement. The Lessee shall remain obligated under this
Amended and Restated Master Lease in accordance with its terms and shall not
take any action to terminate, rescind or avoid this Amended and Restated Master
Lease (except as provided herein), notwithstanding any action for bankruptcy,
insolvency, reorganization, liquidation, dissolution, or other proceeding
affecting the Lessor or any action with respect to this Amended and Restated
Master Lease which may be taken by any trustee, receiver or liquidator of the
Lessor or by any court with respect to the Lessor. The Lessee hereby waives all
right to terminate or surrender this Amended and Restated Master Lease (except
as provided herein) or except as a consequence of a reduction in the Lease
Balance as a result of Casualty or Condemnation proceeds pursuant to the terms
of Section 14.1 of this Amended and Restated Master Lease, or as a result of a
purchase of the Property pursuant to Section 18.1 of this Amended and Restated
Master Lease, to avail itself of any abatement, suspension, deferment,
reduction, setoff, counterclaim or defense with respect to the Lease Balance.
The Lessee shall remain obligated under this Amended and Restated Master Lease
in accordance with its terms and the Lessee hereby waives any and all rights now
or hereafter conferred by statute or otherwise to modify or to avoid strict
compliance with its obligations under this Amended and Restated Master Lease and
the Operative Documents. Notwithstanding any such statute or otherwise, the
Lessee shall be bound by all of the terms and conditions contained in this
Amended and Restated Master Lease.

ARTICLE VI

SUBLEASES

6.1 Subletting. (a) The Lessee may from time to time, sublease the Property or
any portion thereof to any Person and extend, modify or renew any sublease
without the approval of Lessor; provided, however, that: (i) no sublease or
other relinquishment of possession of the Property shall in any way discharge or
diminish any of the Lessee’s obligations to the Lessor hereunder, and the Lessee
shall remain directly and primarily liable under this Amended and Restated
Master Lease as to the Property, or portion thereof, so sublet and (ii) each
sublease to an Affiliate of the Lessee shall be made subject and subordinate to
this Amended and Restated Master Lease and to the rights of the Lessor
hereunder.

(b) Lessor hereby agrees, that, in the event of the early termination of this
Amended and Restated Master Lease from any cause whatsoever, and while any
sublease is in full force and effect, such termination of this Amended and
Restated Master Lease shall not act as a merger or other termination of such
sublease, and Lessee’s interest as sublessor in such sublease shall be deemed
automatically assigned, transferred, and conveyed to Lessor; and, from and after
such termination, Lessor shall be bound by the provisions of the sublease then
in full force and effect on the part of the Lessee, as sublessor; and that the
sublessee shall be deemed thereupon and without further act to have attorned to
Lessor. It is the intention hereof to provide that the termination of this Lease
while such sublease is in full force and effect shall not, in any way, by reason
thereof, terminate such sublease or affect the rights of such sublessee. The
foregoing is subject to the right of Lessee (or Lessor, if this Amended and
Restated Master Lease has terminated) to terminate any sublease which is in
default (notice thereof, if any required, having been given and the time for
curing such default having expired) and any other rights and remedies reserved
to Lessee in such sublease, and any other rights and remedies afforded to a
lessor of real property against a defaulting lessee.

ARTICLE VII

LESSEE ACKNOWLEDGMENTS

7.1 Condition of the Property. THE LESSEE ACKNOWLEDGES AND AGREES THAT IT IS
LEASING THE PROPERTY AND THE IMPROVEMENTS CONSTRUCTED THEREON “AS IS” WITHOUT
REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) BY THE LESSOR AND IN
EACH CASE SUBJECT TO (A) THE EXISTING STATE OF TITLE (EXCLUDING LESSOR LIENS),
(B) THE RIGHTS OF ANY PARTIES IN POSSESSION THEREOF, (C) ANY STATE OF FACTS
WHICH AN ACCURATE SURVEY OR PHYSICAL INSPECTION MIGHT SHOW, AND (D) VIOLATIONS
OF REQUIREMENTS OF LAW WHICH MAY EXIST ON THE DATE HEREOF. THE LESSOR HAS NOT
MADE OR SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION, WARRANTY OR
COVENANT (EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY LIABILITY
WHATSOEVER AS TO THE TITLE (OTHER THAN FOR LESSOR LIENS), VALUE, HABITABILITY,
USE, CONDITION, DESIGN, OPERATION, OR FITNESS FOR USE OF ANY PROPERTY (OR ANY
PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT (EXCEPT SECTION
4.1 HEREOF) WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY
PART THEREOF) AND THE LESSOR SHALL NOT BE LIABLE FOR ANY LATENT, HIDDEN, OR
PATENT DEFECT THEREIN (OTHER THAN FOR LESSOR LIENS) OR THE FAILURE OF ANY
PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY REQUIREMENT OF LAW.

7.2 Risk of Loss. Subject to the terms of Section 14.1 of this Amended and
Restated Master Lease, during the Lease Term the risk of loss of or decrease in
the enjoyment and beneficial use of the Property as a result of the damage or
destruction thereof by fire, earthquake, the elements, casualties, thefts,
riots, wars or otherwise is assumed by the Lessee, and except for loss or
damages arising from the gross negligence or willful misconduct of Lessor or its
respective agents, employees or contractors, the Lessor shall not in any event
be answerable or accountable to Lessee therefor.

ARTICLE VIII

POSSESSION AND USE OF THE PROPERTY, ETC.

8.1 Utility Charges. The Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water, telephone, sanitary sewer service and all
other rents and utilities used in or on the Property during the Lease Term. The
Lessee shall be entitled to receive any credit or refund with respect to any
utility charge paid by the Lessee and the amount of any credit or refund
received by the Lessor on account of any utility charges paid by the Lessee, net
of the costs and expenses reasonably incurred by the Lessor in obtaining such
credit or refund, shall be promptly paid over to the Lessee.

8.2 Possession and Use of Property. After the Basic Term Commencement Date for
the Property, the Property shall be used in a manner consistent with this
Amended and Restated Master Lease for any lawful purpose in accordance with
Applicable Law now or hereafter in effect; provided, that such use does not
(i) result in a diminution in the value of the Property from that projected in
the original Appraisal delivered with respect to the Property or (ii) violate
any restriction with respect to Hazardous Materials as they relate to the
Property pursuant to the Operative Documents. The Lessee shall pay, or cause to
be paid, all charges and costs required in connection with the use of the
Property as contemplated by this Amended and Restated Master Lease. The Lessee
shall not commit or permit any waste of the Property or any part thereof.

8.3 Compliance with Requirements of Laws and Insurance Requirements. Subject to
the terms of Article XII relating to permitted contests, the Lessee, at its sole
cost and expense, shall (a) comply in all material respects with all
Requirements of Law (including all Hazardous Materials Laws) and Insurance
Requirements relating to the Property, including the use, construction,
operation, maintenance, repair and restoration thereof and the remarketing
thereof pursuant to Article XX, whether or not compliance therewith shall
require structural or extraordinary changes in the Improvements or interfere
with the use and enjoyment of the Property, and (b) procure, maintain and comply
with all licenses, permits, orders, approvals, consents and other authorizations
required for the construction, use, maintenance and operation of the Property
and for the use, operation, maintenance, repair and restoration of the
Improvements. Notwithstanding the preceding sentence, the Lessee shall be deemed
to be in compliance with all Hazardous Materials Laws for purposes of this
Amended and Restated Master Lease notwithstanding any Environmental Violation if
the severity of such Environmental Violation is less than Federal, state or
local standards requiring remediation or removal or, if such standards are
exceeded, remediation or removal is proceeding in accordance with all applicable
Hazardous Materials Laws.

8.4 Assignment by Lessee. The Lessee may not assign this Amended and Restated
Master Lease or any of its rights or obligations hereunder in whole or in part
to any Person. Notwithstanding the foregoing sentence, the Lessee may, so long
as no Event of Default has occurred and is continuing or would result therefrom,
upon prior written notice to the Lessor, assign this Amended and Restated Master
Lease and all of the Lessee’s rights and obligations hereunder to an Affiliate
of the Lessee pursuant to an assignment and assumption agreement and such other
documentation, including opinions of counsel, all in form and substance
reasonably satisfactory to the Lessor; provided, that, in any event of such
assignment, the Lessee shall deliver a guaranty of such Affiliate’s obligation
hereunder in form and substance and in all respects satisfactory to the Lessor.

ARTICLE IX

MAINTENANCE AND REPAIR; RETURN

9.1 Maintenance and Repair; Return. (a) From and after the Basic Term
Commencement Date, the Lessee, at its sole cost and expense, without limiting
those obligations of any permitted subtenant under a sublease pursuant to
Article VI shall maintain the Property in good condition (ordinary wear and tear
excepted) and make all necessary repairs thereto, of every kind and nature
whatsoever, whether interior or exterior, ordinary or extraordinary, structural
or nonstructural or foreseen or unforeseen, in each case as required by all
Requirements of Law and Insurance Requirements and in no event less than the
standards applied by the Lessee in the operation and maintenance of other
comparable properties owned or leased by the Lessee or its Affiliates.

(b) The Lessor shall under no circumstances be required to build any
improvements on the Property, make any repairs, replacements, alterations or
renewals of any nature or description to the Property, make any expenditure
whatsoever in connection with this Amended and Restated Master Lease (other than
payment of the Funding Amount in accordance with and pursuant to the terms of
the Amended and Restated Participation Agreement) or maintain the Property in
any way. The Lessee waives any right to (i) require the Lessor to maintain,
repair, or rebuild all or any part of the Property or (ii) make repairs at the
expense of the Lessor pursuant to any Requirement of Law, Insurance Requirement,
contract, agreement, or covenant, condition or restriction in effect at any time
during the Lease Term.

(c) The Lessee shall, upon the expiration or earlier termination of this Amended
and Restated Master Lease with respect to the Property (other than as a result
of the Lessee’s purchase of the Property from the Lessor as provided herein),
vacate and surrender the Property to the Lessor in its then-current, “AS IS”
condition, without any express or implied warranty subject to the Lessee’s
obligations under Sections 8.3, 9.1(a), 10.1, 11.1, 14.1, 14.2 and 20.1. Title
to all improvements, furnishings, furniture, fixtures and any personal property
of the Lessee which were not funded by the Lessor pursuant to the Amended and
Restated Participation Agreement, located on or about the Property whether or
not affixed to the realty, shall, subject to the following sentence, be and
remain the property of the Lessee throughout the Lease Term, and at any time
during the Lease Term, and within thirty (30) days following the expiration or
earlier termination date, may be removed by the Lessee or, at the Lessee’s
election surrendered with the Property, in which event title to such surrendered
property shall, if the Lessor so elects, be deemed transferred to the Lessor.
Notwithstanding the foregoing, any fixture constituting part of the Property
which is required by Applicable Law or which cannot be removed without causing
Material damage to or the diminution in the Fair Market Sales Value of the
Property shall at all times remain part of the Property.

ARTICLE X

MODIFICATIONS, ETC.

10.1 Modifications, Substitutions and Replacements. During the Lease Term, the
Lessee, at its sole cost and expense, may at any time and from time to time make
alterations, renovations, improvements and additions to the Property or any part
thereof and substitutions and replacements therefor (collectively,
“Modifications”); provided, however, that:

(i) except for any Modification required to be made pursuant to a Requirement of
Law (a “Required Modification”), no Modification shall adversely affect the Fair
Market Sales Value of the Property below the Lease Balance following the
completion of such Modification;

(ii) such Modifications shall be (and shall be done in a manner) consistent with
the Plans and Specifications for the Property;

(iii) such Modifications shall comply with Sections 8.3 and 9.1(a); and

(iv) the Lessee shall have provided notice to the Lessor of any structural
Modification the cost of which exceeds 10% of the Lease Balance.

(It being understood that any obligations of a permitted subtenant under a
sublease entered into pursuant to Section 6.2 shall not be limited or otherwise
determined by this Section 10.1).

All Modifications shall remain part of the realty and shall be subject to this
Amended and Restated Master Lease; provided, however, that Modifications that
(x) are not Required Modifications, (y) were not financed by the Lessor and
(z) can be removed without causing Material damage to or diminution in the Fair
Market Sales Value of the Property below the Lease Balance shall be the property
of the Lessee or other third party and may be removed by Lessee during the Lease
Term and up to 30 days following the expiration or earlier termination thereof
and shall not be subject to this Amended and Restated Master Lease. The Lessee
may place upon the Property any trade fixtures, machinery, equipment, inventory
or other property belonging to the Lessee or third parties and may remove the
same, subject, however, to the terms of Section 9.1(a); provided, however, that
such trade fixtures, machinery, equipment, inventory or other property can be
removed without causing material damage to or diminution in the Fair Market
Sales Value of the Property below the Lease Balance; provided, further, however,
that the Lessee shall keep and maintain at the Property and shall not remove
from the Property any Equipment financed or otherwise paid for by the Lessor
pursuant to the Amended and Restated Participation Agreement.

ARTICLE XI

WARRANT OF TITLE; EASEMENTS

11.1 Warrant of Title. (a) The Lessee agrees that except as otherwise provided
herein and subject to the terms of Article 12 relating to permitted contests,
the Lessee shall not directly or indirectly create or allow to remain, and shall
promptly discharge at its sole cost and expense, any Lien (other than any Lessor
Lien or any Permitted Property Lien), defect, attachment, levy, title retention
agreement or claim upon the Property or any Lien, attachment, levy or claim with
respect to the Rent or with respect to any amounts held by the Lessor pursuant
to the Operative Documents, other than Permitted Property Liens and Liens on
machinery, equipment, general intangibles and other personal property not
financed by the proceeds of the Lessor Amounts.

(b) Nothing contained in this Amended and Restated Master Lease shall be
construed as constituting the consent or request of the Lessor, expressed or
implied, to or for the performance by any contractor, mechanic, laborer,
materialman, supplier or vendor of any labor or services or for the furnishing
of any materials for any construction, alteration, addition, repair or
demolition of or to the Property or any part thereof. NOTICE IS HEREBY GIVEN
THAT THE LESSOR IS NOT OR SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR
MATERIALS FURNISHED OR TO BE FURNISHED TO THE LESSEE, OR TO ANYONE HOLDING A
PROPERTY OR ANY PART THEREOF THROUGH OR UNDER THE LESSEE, AND THAT NO MECHANIC’S
OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR
AFFECT THE INTEREST OF THE LESSOR OR THE LENDER IN AND TO THE PROPERTY.

11.2 Grants and Releases of Easements; Lessor’s Waivers. (a) Provided that no
Lease Event of Default shall have occurred and be continuing, and subject to the
provisions of Articles VII, IX and X and Section 8.3, the Lessor hereby consents
in each instance to the following actions by the Lessee as the Lessor’s agent,
and the Lessor hereby appoints the Lessee the Lessor’s attorney-in-fact, with
full authority in the place and stead of the Lessor to take such action or
actions from time to time during the Lease Term, but at the Lessee’s sole cost
and expense: (i) the granting of easements, licenses, rights-of-way and other
rights and privileges in the nature of easements reasonably necessary or
desirable for the use, repair, or maintenance of the Property as herein
provided; (ii) the release of existing easements or other rights in the nature
of easements which are for the benefit of the Property; (iii) if required by
applicable Governmental Authority, the dedication or transfer of unimproved
portions of the Property for road, highway or other public purposes; (iv) the
imposition of and the execution of amendments to any covenants and restrictions;
(v) the filing and processing of Site Development Permit Amendments, Parcel
Maps, Tentative Maps, Development Agreements and any and all other permit
applications, authorizations, entitlement, agreements with any government or
regulatory agency or amendments thereof, or other documents reasonably required
or beneficial for construction or Modification of the Improvements, or
amendments to Permitted Property Liens or governmental permits or approvals
affecting the Property; and (vi) the execution and filing of tract or parcel
maps subdividing the Land into lots or parcels or reconfiguring existing lots or
parcels; provided, however, that in each case (A) such grant, release,
dedication, transfer, imposition or amendment does not reduce the Fair Market
Sales Value of the Property, (B) such grant, release, dedication, transfer or
amendment that in the Lessee’s judgment is reasonably necessary or beneficial in
connection with the use, maintenance, alteration or improvement of the Property,
(C) such grant, release, dedication, transfer, imposition or amendment will not
cause the Property or any portion thereof to fail to comply with the provisions
of this Amended and Restated Master Lease or any other Operative Documents and
all Requirements of Law (including, without limitation, all applicable zoning,
planning, building and subdivision ordinances, all applicable restrictive
covenants and all applicable architectural approval requirements); (D) any and
all governmental consents or approvals required prior to such grant, release,
dedication, transfer, imposition, annexation or amendment have been obtained,
and any and all filings required prior to such action have been made; (E) the
Lessee shall remain obligated under this Amended and Restated Master Lease and
under any instrument executed by the Lessee consenting to the assignment of the
Lessor’s interests in this Amended and Restated Master Lease as security for
indebtedness, in each such case in accordance with their terms, substantially as
though such grant, release, dedication, transfer or amendment had not been
effected and (F) the Lessee shall pay and perform any obligations of the Lessor
under such grant, release, dedication, transfer, imposition or amendment.
Without limiting the effectiveness of the foregoing, the Lessor shall, upon the
request of the Lessee, and at the Lessee’s sole cost and expense, execute and
deliver any instruments necessary or appropriate to confirm any such grant,
release, dedication, transfer, imposition or amendment to any Person permitted
under this Section 11.2(a) including landlord waivers with respect to any of the
foregoing.

(b) The Lessor acknowledges the Lessee’s (and any permitted sublessee’s) right
to finance and to secure under the Uniform Commercial Code, inventory,
furnishings, furniture, equipment, machinery, leasehold improvements and other
personal property located at the Property other than Equipment, and the Lessor
agrees to execute Lessor waiver forms and release of Lessor Liens in favor of
any purchase money seller, lessor or lender which has financed or may finance in
the future such items.

ARTICLE XII

PERMITTED CONTESTS

12.1 Permitted Contests in Respect of Applicable Law Other Than Impositions.
Except to the extent otherwise provided in Section 13.5(b) of the Amended and
Restated Participation Agreement regarding Taxes and other Impositions, if, to
the extent and for so long as (a) a test, challenge, appeal or proceeding for
review of any Applicable Law relating to the Property shall be prosecuted
diligently and in good faith in appropriate proceedings by the Lessee or
(b) compliance with such Applicable Law shall have been excused or exempted by a
valid nonconforming use, variance permit, waiver, extension or forbearance, the
Lessee shall not be required to comply with such Applicable Law but only if and
so long as any such test, challenge, appeal, proceeding, waiver, extension,
forbearance or noncompliance shall not, in the reasonable opinion of the Lessor,
involve (A) any risk of criminal liability being imposed on the Lessor or
(B) any risk of (1) foreclosure, forfeiture or loss of the Property, or any
material part thereof, or (2) the nonpayment of Rent or (C) any substantial risk
of (1) the sale of, or the creation of any Lien (other than a Permitted Property
Lien) on, any part of the Property, (2) civil liability being imposed on the
Lessor or the Property, or (3) enjoinment of, or interference with, the use,
possession or disposition of the Property in any material respect. Lessor, at
Lessee’s sole cost and expense, shall execute and deliver to Lessee such
authorizations and other documents as may reasonably be required in connection
with any such permitted contest.

The Lessor will not be required to join in any proceedings pursuant to this
Section 12.1 unless a provision of any Applicable Law requires that such
proceedings be brought by or in the name of the Lessor; and in that event the
Lessor will join in the proceedings or permit them or any part thereof to be
brought in its name if and so long as (i) the Lessee has not elected the
Remarketing Option and (ii) the Lessee pays all related expenses and indemnifies
the Lessor with respect to such proceedings.

ARTICLE XIII

INSURANCE

13.1 Public Liability and Workers’ Compensation Insurance. (a) During the Lease
Term, the Lessee shall procure and carry, at the Lessee’s sole cost and expense,
commercial general liability insurance for claims for injuries or death
sustained by persons or damage to property while on the Property and such other
public liability coverages as are ordinarily procured by the Lessee or its
Affiliates who own or operate similar properties, but in any case shall provide
liability coverage of at least $2,000,000 per person and $1,000,000 for property
damage per occurrence. Such insurance shall be on terms and in amounts that are
no less favorable than insurance maintained by the Lessee or such Affiliates
with respect to similar properties that they own and that are in accordance with
normal industry practice. The policy shall be endorsed to include the Lessor as
an additional insured. The policy shall also specifically provide that the
policy shall be considered primary insurance which shall apply to any loss or
claim before any contribution by any insurance which the Lessor may have in
force.

(b) During the Basic Lease Term, the Lessee shall have the right to self-insure
with respect to any of the insurance required under this Amended and Restated
Master Lease so long as (i) the Lessee is a publicly traded domestic corporation
whose stock is traded on a nationally recognized exchange; (ii) the Lessee has
not assigned this Amended and Restated Master Lease other than to an Affiliate
in accordance with the requirements of Section 8.4; (iii) the Lessee maintains a
consolidated net worth (determined as provided in Section 10.2.1 of the Amended
and Restated Participation Agreement) of at least $400 million according to its
most recent audited financial statement; and (iv) the Lessee governs and manages
its self-insurance program in a manner consistent with programs managed by
prudent businesses whose stock is publicly traded on nationally recognized
exchanges. Upon request, the Lessee shall supply the Lessor from time to time
with evidence reasonably satisfactory to the Lessor of the Lessee’s net worth
and the satisfaction of the condition set forth above. If the Lessee elects to
self-insure, the Lessee shall be responsible for losses or liabilities which
would have been assumed by the insurance companies which would have issued the
insurance required of the Lessee under the Amended and Restated Master Lease.
The Lessee will notify the Lessor in advance of any period for which it intends
to self-insure and shall provide Lessor with satisfactory evidence that it
complies with these requirements in order to give the Lessor an opportunity to
confirm the satisfaction of the conditions set forth above. For so long as the
Lessee self-insures and without limiting Lessee’s obligations under Article XIII
of the Amended and Restated Participation Agreement, the Lessee, for applicable
periods, shall and does hereby indemnify and hold harmless the Lessor, its
officers, directors, agents, employees and representatives from and against all
costs, damages, or expenses (including reasonable attorneys’ fees) incurred or
paid by the Lessor as a result of any claim customarily covered by a broad-form
policy of commercial general liability insurance, including a contractual
liability endorsement.

ARTICLE XIV

CASUALTY AND CONDEMNATION; ENVIRONMENTAL MATTERS

14.1 Casualty and Condemnation. (a) Subject to the provisions of this Article
XIV, if all or a portion of the Property is damaged or destroyed in whole or in
part by a Casualty or if the use, access, occupancy, easement rights or title to
the Property or any part thereof, is the subject of a Condemnation, then

(i) any insurance proceeds payable with respect to such Casualty shall be paid
directly to the Lessee (or if received by the Lessor, shall be paid over to the
Lessee) for the sole purpose of reconstruction, refurbishment and repair of the
Property; provided, that such reconstruction, refurbishment or repair can be
completed prior to the end of the Lease Term; provided, further, that in the
event that either (i) such reconstruction, refurbishment or repair cannot be
completed prior to the end of the Lease Term or (ii) the Lessee shall elect not
to use such proceeds for the reconstruction, refurbishment or repair of the
Property, then all such insurance proceeds payable with respect to such Casualty
shall be paid to the Lessor to be applied towards the payment of the Lease
Balance in accordance with Section 7.2 of the Amended and Restated Participation
Agreement, and

(ii) (x) in the case of a Condemnation (that is not a Significant Condemnation)
of any part of the Land (not including the applicable Improvements), any award
or compensation relating thereto shall be paid to the Lessee for the sole
purpose of restoration of the Property (provided, that such restoration can be
completed prior to the end of the Lease Term) or else shall be paid to the
Lessor to be applied in the Lessor’s reasonable discretion to the partial
restoration of the Property or towards the payment of the Lease Balance, and
(y) in the case of a Significant Condemnation, such award or compensation shall
be paid to the Lessor to be applied in the Lessor’s reasonable discretion to the
restoration of the Property or toward the payment of the Lease Balance in
accordance with Article VII of the Amended and Restated Participation Agreement;

provided, however, that, in each case, if a Lease Event of Default shall have
occurred and be continuing, such award, compensation or insurance proceeds shall
be paid directly to the Lessor or, if received by the Lessee, shall be held in
trust for the Lessor, and shall be paid by the Lessee to the Account to be
distributed in accordance with Article VII of the Amended and Restated
Participation Agreement. All amounts held by the Lessor when a Lease Event of
Default exists hereunder on account of any award, compensation or insurance
proceeds either paid directly to the Lessor or turned over to the Lessor shall
at the option of the Lessor either be (i) paid to the Lessee for the repair of
damage caused by such Casualty or Condemnation in accordance with clause (d) of
this Section 14.1, or (ii) applied to the repayment of the Lease Balance on the
Termination Date with respect to the Property in accordance with Article XV.

(b) The Lessee may appear in any proceeding or action to negotiate, prosecute,
adjust or appeal any claim for any award, compensation or insurance payment on
account of any such Casualty or Condemnation and shall pay all expenses thereof.
At the Lessee’s reasonable request, and at the Lessee’s sole cost and expense,
the Lessor shall participate in any such proceeding, action, negotiation,
prosecution or adjustment. The Lessor and the Lessee agree that this Amended and
Restated Master Lease shall control the rights of the Lessor and the Lessee in
and to any such award, compensation or insurance payment.

(c) If the Lessor or the Lessee shall receive notice of a Casualty or of an
actual, pending or threatened Condemnation of the Property or any interest
therein, the Lessor or the Lessee, as the case may be, shall give notice thereof
to the other promptly after the receipt of such notice.

(d) If pursuant to this Section 14.1 and Section 15.1 this Amended and Restated
Master Lease shall continue in full force and effect following a Casualty or
Condemnation with respect to the Property, the Lessee shall, at its sole cost
and expense (and, without limitation, if any award, compensation or insurance
payment is not sufficient to restore the Property in accordance with this clause
(d), the Lessee shall pay the shortfall), promptly and diligently repair any
damage to the Property caused by such Casualty or Condemnation in conformity
with the requirements of Sections 8.3 and 9.1, to restore the Property to at
least the same condition, operative value and useful life as existed immediately
prior to such Casualty or Condemnation. Upon completion of such restoration, the
Lessee shall furnish to the Lessor an architect’s certificate of substantial
completion and a Responsible Officer’s Certificate confirming that such
restoration has been completed pursuant to this Amended and Restated Master
Lease.

(e) In no event shall a Casualty or Condemnation affect the Lessee’s obligations
to pay Rent pursuant to Section 3.1 or to perform its obligations and pay any
amounts due on the Expiration Date or pursuant to Articles XVIII and XXI.

(f) Any Excess Casualty/Condemnation Proceeds received by the Lessor in respect
of a Casualty or Condemnation shall be turned over to the Lessee.

14.2 Environmental Matters. Promptly upon the Lessee’s knowledge of the
existence of an Environmental Violation with respect to the Property, the Lessee
shall notify the Lessor in writing of such Environmental Violation. If the
Lessor elects not to terminate this Amended and Restated Master Lease with
respect to the Property pursuant to Section 15.1, at the Lessee’s sole cost and
expense, the Lessee shall promptly and diligently commence any response, clean
up, remedial or other action necessary to remove, clean up or remediate the
Environmental Violation in accordance with the terms of Section 8.3 (including
the last sentence thereof). The Lessee shall, upon completion of remedial action
by the Lessee, cause to be prepared by an environmental consultant reasonably
acceptable to the Lessor a report describing the Environmental Violation and the
actions taken by the Lessee (or its agents) in response to such Environmental
Violation, and a statement by the consultant that the Environmental Violation
has been remedied in compliance in all material respects with applicable
Hazardous Materials Laws. Each such Environmental Violation shall be remedied
prior to the Expiration Date unless the Property with respect to which an
Environmental Violation has occurred but has not been remedied has been
purchased by the Lessee in accordance with Section 18.1. Nothing in this
Article XIV shall reduce or limit the Lessee’s obligations under Sections 13.1,
13.2 or 13.3 of the Amended and Restated Participation Agreement.

14.3 Notice of Environmental Matters. Promptly, but in any event within thirty
(30) Business Days from the date the Lessee has actual knowledge thereof
pursuant to written notice from any Governmental Authority, the Lessee shall
provide to the Lessor written notice of any pending or threatened claim, action
or proceeding involving any Hazardous Materials Laws or any Release on or in
connection with the Property. All such notices shall describe in reasonable
detail the nature of the claim, action or proceeding and the Lessee’s proposed
response thereto. In addition, the Lessee shall provide to the Lessor, within
thirty (30) Business Days of receipt, copies of all written communications with
any Governmental Authority relating to any Environmental Violation in connection
with the Property. The Lessee shall also promptly provide such detailed reports
of any such material environmental claims. In the event that the Lessor receives
written notice of any pending or threatened claim, action or proceeding
involving any Hazardous Materials Laws or any Release on or in connection with
the Property, the Lessor shall promptly give notice thereof to the Lessee. For
purposes of this paragraph, “actual knowledge” of the Lessee shall mean the
actual knowledge of the Lessee’s Senior Director of Facilities and Real Estate,
who is responsible for the day to day operations of the Property.

ARTICLE XV

TERMINATION OF LEASE

15.1 Partial Termination upon Certain Events. If any of the following occurs
during the Basic Lease Term with respect to the Land or related Improvements:

(i) a Significant Casualty occurs;

(ii) a Significant Condemnation occurs; or

(iii) an Environmental Violation occurs or is discovered the cost of remediation
of which would exceed $5,000,000 (x) and such violation has not been remediated
within 180 days after the occurrence or discovery or (y) the Lessee has notified
the Lessor prior to the expiration of such 180 day period that the violation
will not be remediated within such period;

and the Lessor shall have given written notice (a “Termination Notice”) to the
Lessee that, as a consequence of such event (x) the Amended and Restated Lease
Supplement is to be terminated and (y) this Amended and Restated Master Lease is
to be terminated, then the Lessee shall be obligated to purchase the Lessor’s
interest in the Land and related Improvements within 30 days after Lessee’s
receipt of the Termination Notice, by paying to the Lessor an amount equal to
the Lease Balance.

15.2 Termination Procedures. On the date of the payment by the Lessee of the
Lease Balance in accordance with Section 15.1 (such date, the “Termination
Date”), the Amended and Restated Lease Supplement shall terminate and this
Amended and Restated Master Lease shall terminate and, concurrent with the
Lessor’s receipt of such payment,

(a) the Improvements relative to the Property shall be conveyed to the Lessee
(or to the Lessee’s designee) “AS IS” and in its then present physical condition
free of Lessor Liens attributable to the Lessor and the Lessor shall execute and
deliver a termination of Amended and Restated Ground Lease with respect to the
Land on which the relevant Improvements are located and an assignment of the
Lessor’s entire interest in the Improvements thereon with respect to the Land in
recordable form; and

(b) in the case of a termination pursuant to clause (i) or (ii) of Section 15.1,
the Lessor shall convey to the Lessee any Net Proceeds with respect to the
Significant Casualty or Significant Condemnation giving rise to the termination
of this Amended and Restated Master Lease theretofore received by the Lessor or,
at the request of the Lessee, such amounts shall be applied towards payment of
the Lease Balance.

ARTICLE XVI

EVENTS OF DEFAULT

16.1 Lease Events of Default. The occurrence of any one or more of the following
events (whether such event shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall constitute a “Lease Event of
Default”:

(a) the Lessee shall fail to make payment of (i) any Basic Rent within three (3)
Business Days after the same shall be due and payable, (ii) any Supplemental
Rent due and payable within five (5) Business Days after receipt of written
notice thereof, or (iii) any Lease Balance, Purchase Option Price or Maximum
Recourse Amount on the date due therefor; or

(b) the Lessee shall fail to deposit with the Collateral Agent, on the Business
Day next succeeding the occurrence of a Deficiency Date, the Deficiency
Collateral;

(c) the Lessee shall not be in compliance with Section 10.2 of the Amended and
Restated Participation Agreement;

(d) the Lessee shall fail to observe or perform any term, covenant or condition
of the Lessee under this Amended and Restated Master Lease or the other
Operative Documents to which it is party other than those described in clause
(a), (b), (c) or (f) of this Section 16.1, and, in each such case, such failure
shall have continued unremedied for thirty (30) days after written notice;
provided, that such cure period shall be extended from thirty (30) days to
one-hundred and twenty (120) days if such term, covenant or condition is,
without prejudice to the Lessor, curable or remediable and the Lessee is at all
times during such extended period diligently taking action reasonably
satisfactory to the Lessor to so cure or remedy default;

(e) any representation or warranty made or deemed made by the Lessee herein or
in any Operative Document or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
any Operative Document shall prove to have been incorrect, false or misleading
in any material respect on or as of the date made or deemed made, unless the
fact or condition which made such representation of warranty incorrect, false or
misleading is, without prejudice to the Lessor, curable or remediable and the
Lessee is at all times diligently taking action reasonably satisfactory to the
Lessor to so cure or remedy such fact or condition in order to make such
representation and/or warranty true and correct in all material respects, in
which event the Lessee shall have one-hundred and eighty (180) days from the
date such representation or warranty was made or deemed made to cure or remedy
such default;

(f) the Lessee shall fail to observe or perform any covenant or condition set
forth in Section 20.1 hereof;

(g) any Operative Document or any Lien granted under any Operative Document
shall, taken as a whole, terminate, cease to be effective against, or cease to
be the legal, valid, binding and enforceable obligation of the Lessee;

(h) the Lessee shall directly or indirectly contest the effectiveness, validity,
binding nature or enforceability of any Operative Document or any Lien granted
under any Operative Document;

(i) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA.

(j) any judgments or orders for the payment of money, in any case not covered by
insurance, individually or in the aggregate in excess of $10,000,000 shall be
rendered against the Lessee and such judgment or order shall continue
unsatisfied and unstayed (pursuant to laws, rules or court orders) for a period
of thirty (30) days;

(k) (i) a default shall occur in the payment when due (subject to any grace
period), whether by acceleration or otherwise, of any Indebtedness of the Lessee
or any of its Consolidated Subsidiaries having a principal amount, individually
or in the aggregate, in excess of $10,000,000, or (ii) a default shall occur in
the performance or observance of any obligation or condition with respect to any
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness (provided that a Lease Event of Default under this
Section 16.1(k)(ii) will not occur if the Lessor or any Subsidiary (direct or
indirect) of the Lessor (or its successors or assigns) has the unilateral right
(through vote or otherwise) to accelerate the maturity of such Indebtedness) or
(iii) in the case of an event described in clause (i) above, such default shall
continue unremedied for any applicable period of time sufficient to permit the
holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity;

(l) [Intentionally Omitted]

(m) the Lessee shall fail to maintain the insurance required under Article XIII
hereof;

(n) the Lessee shall (i) admit in writing its inability to pay its debts
generally as they become due, (ii) file a petition under the United States
bankruptcy laws or any other applicable insolvency law or statute of the United
States of America or any State or Commonwealth thereof, (iii) make a general
assignment for the benefit of its creditors, (iv) consent to the appointment of
a receiver of itself or the whole or any substantial part of its property,
(v) fail to cause the discharge of any custodian, trustee or receiver appointed
for the Lessee or the whole or a substantial part of its property within sixty
(60) days after such appointment, or (vi) file a petition or answer seeking or
consenting to reorganization under the United States bankruptcy laws or any
other applicable insolvency law or statute of the United States of America or
any State or Commonwealth thereof; or

(o) insolvency proceedings or a petition under the United States bankruptcy laws
or any other applicable insolvency law or statute of the United States of
America or any State or Commonwealth thereof shall be filed against the Lessee
and not dismissed within sixty (60) days from the date of its filing (provided,
that the Lessee, hereby expressly authorizes the Lessor to appear in any court
conducting any such proceeding during such sixty (60) day period to preserve,
protect and defend their respective rights under the Operative Documents), or a
court of competent jurisdiction shall enter an order or decree appointing,
without the consent of the Lessee, a receiver of the Lessee or the whole or a
substantial part of any of its property, and such order or decree shall not be
vacated or set aside within sixty (60) days from the date of the entry thereof;

Lessor acknowledges that in making a determination that a Lease Event of Default
has occurred under Section 16.1(d), (e), (k)(iii) or (f), to the extent the
Lessor exercises discretion in making such determination, it shall exercise such
discretion in a commercially reasonable manner.

16.2 Remedies. Upon the occurrence of any Lease Event of Default and the
declaration thereof, the Lease Balance due hereunder without further act shall
be accelerated and be deemed to be due and payable hereunder, and at any time
thereafter, the Lessor may, subject to the last three paragraphs of this
Section 16.2 and so long as such Lease Event of Default is continuing, do one or
more of the following as the Lessor in its sole discretion shall determine,
without limiting any other right or remedy the Lessor may have on account of
such Lease Event of Default.

(a) The Lessor may, by notice to the Lessee, rescind or terminate this Amended
and Restated Master Lease as to the Property as of the date specified in such
notice; provided, however (i) no reletting, reentry or taking of possession of
the Property (or any portion thereof) by the Lessor will be construed as an
election on the Lessor’s part to terminate this Amended and Restated Master
Lease unless a written notice of such intention is given to the Lessee,
(ii) notwithstanding any reletting, reentry or taking of possession, the Lessor
may at any time thereafter elect to terminate this Amended and Restated Master
Lease for a continuing Lease Event of Default and (iii) no act or thing done by
the Lessor or any of its agents, representatives or employees and no agreement
accepting a surrender of the Property shall be valid unless the same be made in
writing and executed by the Lessor;

(b) The Lessor may (i) demand that the Lessee, and the Lessee shall upon the
written demand of the Lessor, return the Property promptly to the Lessor in the
manner and condition required by, and otherwise in accordance with all of the
provisions of, Articles VII and IX and Section 8.3 hereof as if the Property
were being returned at the end of the Lease Term, and the Lessor shall not be
liable for the reimbursement of the Lessee for any costs and expenses incurred
by the Lessee in connection therewith and (ii) without prejudice to any other
remedy which the Lessor may have for possession of the Property, and to the
extent and in the manner permitted by Applicable Law, enter upon the Property
and take immediate possession of (to the exclusion of the Lessee) the Property
or any part thereof and expel or remove the Lessee and any other Person who may
be occupying the Property subject to the terms and conditions of any existing
sublease to an unaffiliated third party, by summary proceedings or otherwise,
all without liability to the Lessee for or by reason of such entry or taking of
possession, whether for the restoration of damage to property caused by such
taking or otherwise and, in addition to the Lessor’s other damages, the Lessee
shall be responsible for all costs and expenses incurred by the Lessor in
connection with any reletting, including, without limitation, reasonable
brokers’ fees and all costs of any alterations or repairs made by the Lessor;

(c) As more fully set forth in the Amended and Restated Lease Supplement, the
Lessor may sell the Property, subject to the Amended and Restated Ground Lease,
at public or private sale, as the Lessor may determine and upon any such sale
the Lessee’s obligation to pay Basic Rent with respect to the Property sold
shall terminate;

(d) The Lessor may, at its option, elect not to terminate this Amended and
Restated Master Lease with respect to the Property and continue to collect all
Basic Rent, Supplemental Rent, and all other amounts due to the Lessor (together
with all costs of collection) and enforce the Lessee’s obligations under this
Amended and Restated Master Lease as and when the same become due, or are to be
performed, and at the option of the Lessor, upon any abandonment of the Property
by the Lessee or re-entry of same by the Lessor, the Lessor may enforce, by suit
or otherwise, all other covenants and conditions hereof to be performed or
complied with by the Lessee hereunder and to exercise all other remedies
permitted by Section 1951.4 of the California Civil Code or any amendments
thereof or any successor laws which replace such Section 1951.4;

(e) Unless the Property has been sold in its entirety, the Lessor may, whether
or not the Lessor shall have exercised or shall thereafter at any time exercise
any of its rights under clause (b), (c) or (d) of this Section 16.2 with respect
to the Property or any portions thereof, demand, by written notice (the
“Acceleration Notice”) to the Lessee specifying a date (a “Termination Date”)
not earlier than five (5) days after the date of such notice, that the Lessee
purchase, on such Termination Date for a price equal to the Lease Balance
subject to the Amended and Restated Master Lease, in accordance with the
provisions of Article XXI;

(f) The Lessor may exercise any other right or remedy that may be available to
it under Applicable Law, including any and all rights or remedies under the
Amended and Restated Basic Term Pledge Agreement, or proceed by appropriate
court action (legal or equitable) to enforce the terms hereof or to recover
damages for the breach hereof. Separate suits may be brought to collect any such
damages for any period(s), and such suits shall not in any manner prejudice the
Lessor’s right to collect any such damages for any subsequent period(s), or the
Lessor may defer any such suit until after the expiration of the Lease Term, in
which event such suit shall be deemed not to have accrued until the expiration
of the Lease Term;

(g) The Lessor may retain and apply against the Lease Balance all sums which the
Lessor would, absent such Lease Event of Default, be required to pay to, or turn
over to, the Lessee pursuant to the terms of this Amended and Restated Master
Lease and upon payment in full of the Lease Balance from such sums, the Property
shall be conveyed to Lessee in accordance with Section 21.1 of the Amended and
Restated Master Lease;

(h) If a Lease Event of Default shall have occurred and be continuing, the
Lessor, to the extent permitted by Applicable Law, as a matter of right and with
notice to the Lessee, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers of the Property, and the Lessee
hereby irrevocably consents to any such appointment. Any such receiver(s) shall
have all of the usual powers and duties of receivers in like or similar cases
and all of the powers and duties of the Lessor in case of entry, and shall
continue as such and exercise such powers until the date of confirmation of the
sale of the Property unless such receivership is sooner terminated;

(i) To the maximum extent permitted by law, the Lessee hereby waives the benefit
of any appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale of the Property or any interest therein;

(j) The Lessor shall be entitled to enforce payment of the indebtedness and
performance of the obligations secured hereby and to exercise all rights and
powers under this instrument or under any of the other Operative Documents or
other agreement or any laws now or hereafter in force, notwithstanding some or
all of the obligations secured hereby may now or hereafter be otherwise secured,
whether by mortgage, security agreement, pledge, lien, assignment or otherwise.
Neither the acceptance of this instrument nor its enforcement, shall prejudice
or in any manner affect the Lessor’s right to realize upon or enforce any other
security now or hereafter held by the Lessor, it being agreed that the Lessor
shall be entitled to enforce this instrument and any other security now or
hereafter held by the Lessor in such order and manner as the Lessor may
determine in its absolute discretion. No remedy herein conferred upon or
reserved to the Lessor is intended to be exclusive of any other remedy herein or
by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the
Operative Documents to the Lessor or to which it may otherwise be entitled, may
be exercised, concurrently or independently, from time to time and as often as
may be deemed expedient by the Lessor. In no event shall the Lessor, in the
exercise of the remedies provided in this instrument (including, without
limitation, in connection with the assignment of rents to Lessor, or the
appointment of a receiver and the entry of such receiver onto all or any part of
the Property), be deemed a “mortgagee in possession”, and the Lessor shall not
in any way be made liable for any act, either of commission or omission, in
connection with the exercise of such remedies, except for the exercise of the
remedies set forth in clauses (c), (j) or (k) of this Section 16.2 within thirty
(30) days after the declaration of the occurrence of a Lease Event of Default in
contravention of Lessee’s purchase right set forth in the last paragraph of this
Section 16.2;

(k) Foreclosure; Power of Sale. The Lessee hereby grants to Chicago Title
Insurance Company, as trustee (together with all successor trustees, the
“Trustee”), IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY, all of the Lessee’s
right, title and interest in and to the Property and, upon the occurrence of a
Lease Event of Default and following termination of this Amended and Restated
Master Lease by the Lessor, the Lessor shall have the power and authority, after
proper notice and lapse of such time as may be required by law and by this
Amended and Restated Master Lease, to cause the Trustee to sell the Property by
notifying the Trustee of that election and depositing with the Trustee this
instrument and receipts and evidence of expenditures made and secured hereby as
the Trustee may reasonably require. Upon receipt of any such notice from the
Lessor, the Trustee shall cause to be recorded, published and delivered to
Lessee such notice of default and election to sell (“Notice of Default and
Election to Sell”) as is then required by applicable statutory authority and by
this instrument, which notice shall set forth, among other things, the nature of
the breach(es) or default(s), the action(s) required to effect a cure thereof
and the time period within which that cure may be effected. If no cure is
effected within the statutory time limits following recordation of the Notice of
Default and Election to Sell and after Notice of Sale has been given as required
by the above-referenced statutes, the Trustee may without further notice or
demand sell and convey the Property in accordance with the above-referenced
statutes. The Property may be sold as a whole or in separate lots, parcels or
items and in such order as the Lessor may direct, at public auction to the
highest bidder for cash in lawful money of the United States payable at the time
of sale. The Trustee shall deliver to such purchaser(s) a good and sufficient
deed or deeds conveying the property so sold, but without any covenant or
warranty express or implied. The recitals in such deed of any matter or fact
shall be conclusive proof of the truthfulness thereof. Any Person, including the
Lessee, the Trustee or the Lessor, may purchase at any sale. After deducting all
costs, fees and expenses of the Lessor and the Trustee, including costs of
evidence of title in connection with any sale, the Lessor shall apply the
proceeds of sale, in the following order of priority, to payment of the
following (collectively referred to herein as the “Obligated Amounts”):
(i) first, all amounts expended by or for the account of the Lessor under the
terms hereof and not then repaid, with accrued interest at the Overdue Rate;
(ii) second, as set forth in Article VII of the Amended and Restated
Participation Agreement; and (iii) the remainder, if any, to the Person or
Persons legally entitled thereto. Subject to California Civil Code
Section 2924(g), the Trustee may postpone the sale of all or any portion of the
Property by public announcement at the time and place of sale, and from time to
time thereafter may again postpone that sale by public announcement or
subsequently noticed sale, and without further notice may make such sale at the
time fixed at the last postponement or may, in its discretion, give a new notice
of sale. A sale of less than all of the Property or any defective or irregular
sale made hereunder shall not exhaust the power of sale provided for herein, and
subsequent sales may be made hereunder until all of the Obligated Amounts have
been satisfied or the Property has been sold, without defect or irregularity. No
action of the Lessor or the Trustee based upon the provisions contained herein
or contained in the applicable statutes, including, without limitation, the
giving of the Notice of Default and Election to Sell or the Notice of Sale,
shall constitute an election of remedies which would preclude the Lessor from
pursuing judicial foreclosure and foreclosing this instrument and its security
interest as a mortgage before a completed sale pursuant to the power of sale
contained herein or specifically enforcing any covenants hereof. The Lessor
shall have the right, with the irrevocable consent of the Lessee hereby given
and evidenced by the execution of this instrument, to obtain appointment of a
receiver by any court of competent jurisdiction without further notice to the
Lessee and without regard to the then value of the Property or the adequacy of
security for the obligations hereunder, which receiver shall be authorized and
empowered to enter upon and take possession of the Property, including all
personal property used upon or in connection with the real property herein
conveyed (other than as set forth in Section 9.1(c)), to let the Property, to
receive all the rents, issues and profits, if any, which may be due or become
due in respect to the leasing of the Property to another party (herein,
“Property Rents”), and apply the Property Rents after payment of all necessary
charges and expenses to reduction of the Obligated Amounts in such order,
proportion and priority as the Lessor may elect. At the option of the Lessor,
the receiver shall accomplish entry and taking possession of the Property by
actual entry and possession or by notice to the Lessee subject to the terms of
any sublease entered into in accordance with Section 6.1(b). The receiver so
appointed by a court of competent jurisdiction shall be empowered to issue
receiver’s certificates for funds advanced by the Lessor for the purpose of
protecting the value of the Property as security for the Obligated Amounts. The
amounts evidenced by receiver’s certificates shall bear interest at the Overdue
Rate and may be added to the Obligated Amounts if the Lessee or a junior
lienholder purchases the Property at the trustee’s sale. The Trustee or any
successor acting hereunder may resign and thereupon be discharged of the trusts
hereunder upon thirty (30) days’ prior written notice to the Lessor. Regardless
of whether the Trustee resigns, the Lessor may, from time to time, substitute a
successor or successors to any Trustee named herein or acting hereunder in
accordance with any statutory procedure for such substitution; or if Lessor, in
its sole and absolute discretion, so elects, and if permitted by law, the Lessor
may substitute such successors or successors by recording, in the office of the
recorder of the county or counties where the Property is located, a document
executed by the Lessor and containing the name of the original Lessee and Lessor
hereunder, the book and page where this instrument (or a memorandum hereof) is
recorded (and/or instrument number, as applicable) and the name of the new
Trustee, which instrument shall be conclusive proof of proper substitution of
such successor Trustee or Trustees, who shall, without conveyance from the
predecessor Trustee, succeed to the rights, powers and duties hereunder. It is
acknowledged that A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT; A POWER
OF SALE MAY ALLOW LESSOR TO TAKE THE PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE LESSEE UNDER THIS INSTRUMENT.

The Lessor acknowledges and agrees that upon the declaration of an Event of
Default, to the maximum extent permitted by law, the Lessee waives any right to
contest the sum of the Lease Balance as the liquidated sum due upon acceleration
of this instrument.

If, pursuant to the exercise by the Lessor of its remedies pursuant to this
Section 16.2, the Lease Balance and all other amounts due and owing from the
Lessee under this Amended and Restated Master Lease and the other Operative
Documents have been paid in full, then the Lessor shall remit to the Lessee any
excess amounts received by the Lessor. The obligation to deliver such excess to
the Lessee shall survive this Amended and Restated Master Lease.

The Lessor agrees that for thirty (30) days after the declaration of the
occurrence of a Lease Event of Default, the Lessor shall forebear from
exercising the remedies set forth in clauses (c), (j) or (k) of this
Section 16.2 during which time the Lessee may tender to the Lessor in
immediately available funds the Lease Balance and all past due and accrued and
unpaid Rent upon the receipt of which Lessor shall transfer the Land and related
Improvements to the Lessee or its designee in accordance with Article XXI
hereof.

16.3 Waiver of Certain Rights. Subject to the foregoing, if this Amended and
Restated Master Lease shall be terminated pursuant to Section 16.2, the Lessee
waives, to the fullest extent permitted by law, (a) any notice of re-entry or
the institution of legal proceedings to obtain re-entry or possession; (b) any
right of redemption, re-entry or repossession except as expressly provided
herein; (c) the benefit of any laws now or hereafter in force exempting property
from liability for rent or for debt or limiting the Lessor with respect to the
election of remedies; and (d) any other rights which might otherwise limit or
modify any of the Lessor’s rights or remedies under this Article XVI.

16.4 Limitation of Liability. Notwithstanding anything else in any Operative
Document to the contrary, if the sole Lease Event of Default is triggered by the
occurrence of either (each a “Limited Recourse Event”) (x) an event set forth in
Section 16.1(d) (as it pertains only to Section 10.1(a)(v) of the Amended and
Restated Participation Agreement), (y) an event set forth in
Section 16.1(k)(iii) or (z) Section 16.1(c) (as it pertains only to
Section 10.2.2 of the Amended and Restated Participation Agreement), or any
combination of the foregoing and no other event that gives rise to a Lease Event
of Default has occurred and is continuing, Lessee’s recourse liability
(including any amount that may be realized from the Collateral) to Lessor as a
consequence thereof (including any liability for amounts due pursuant to
Section 9.1 of the Amended and Restated Participation Agreement for enforcement
costs or losses arising as a result of such Event of Default and Section 13.1
for any Claims arising out of any Limited Recourse Event) shall be limited to
the sum of all accrued and unpaid Rent, plus the Maximum Recourse Amount for the
Property (it being understood by the parties hereto that the limit on Lessee’s
recourse liability with respect to any indemnification provisions shall only
pertain to Claims that directly arise from a Limited Recourse Event). In
addition, any amounts owed to the Lessor which are not paid in full from the
Maximum Recourse Amount may be realized by the exercise of remedies against the
Property by the Lessor. The Net Proceeds of such actions shall be distributed in
accordance with Section 7.4 of the Amended and Restated Participation Agreement.

If there is an occurrence of a Limited Recourse Event and no other Lease Event
of Default is continuing, and Lessee has paid to Lessor all accrued and unpaid
Rent, plus the Maximum Recourse Amount within five days after Lessee’s receipt
of an Acceleration Notice from Lessor, then Lessor shall obtain an Appraisal at
the Lessee’s expense from an Appraiser regarding Fair Market Sales Value of the
Property. If the conclusion of the Appraisal is that the Fair Market Sales Value
of the Property is greater than the sum of (i) the Lease Balance (after giving
effect to the payment by Lessee of the Maximum Recourse Amount), plus (ii) the
reasonably estimated costs of remarketing and selling the Property, then Lessor
shall remarket for six months the Property in a commercially reasonable manner,
in accordance with Applicable Law and the procedures set forth in Section 21.1.
Lessee may bid on the Property so remarketed by Lessor and Lessee may also
solicit bids from other Persons in respect of the Property. If the Property is
sold, the Net Proceeds of such remarketing shall be distributed first, to Lessor
in an amount equal to the difference between the sum of Lease Balance and all
accrued and unpaid Rent and the amount paid by Lessee pursuant to the first
sentence of this paragraph, and second to Lessee. Basic Rent (using the Overdue
Rate) shall continue to accrue and shall be payable by Lessee to Lessor during
the period that Lessee is remarketing the Property.

ARTICLE XVII

LESSOR’S RIGHT TO CURE

17.1 The Lessor’s Right to Cure the Lessee’s Lease Defaults. The Lessor, without
waiving or releasing any obligation or Lease Event of Default, may (but shall be
under no obligation to) remedy any Lease Event of Default for the account and at
the sole cost and expense of the Lessee, including the failure by the Lessee to
maintain the insurance required by Article XIII, and may, to the fullest extent
permitted by law, and notwithstanding any right of quiet enjoyment in favor of
the Lessee, enter upon the Property for such purpose and take all such action
thereon as may be necessary or appropriate therefor. No such entry shall be
deemed an eviction of the Lessee. All reasonable out-of-pocket costs and
expenses so incurred (including fees and expenses of counsel), together with
interest thereon at the Overdue Rate from the date on which such sums or
expenses are paid by the Lessor, shall be paid by the Lessee to the Lessor as
Supplemental Rent.

ARTICLE XVIII

PURCHASE PROVISIONS

18.1 Purchase of the Property. (a) Subject to the conditions contained herein,
the Lessee shall have the irrevocable option on any Business Day to purchase the
Property subject to this Amended and Restated Master Lease at a price (the
“Purchase Price”) equal to the Lease Balance on the date of such purchase, plus
Break Costs (if any). The Lessee’s exercise of its option pursuant to this
Section 18.1 shall be subject to the following conditions:

(i) the Lessee shall have delivered a Purchase Notice to the Lessor not less
than thirty (30) days prior to such purchase, specifying the date of such
purchase;

(ii) the Lessee shall not have given notice of its intention to exercise the
Remarketing Option;

(iii) notwithstanding any other provision contained herein, if any Environmental
Violation shall not be remedied by the Lessee with respect to the Property in
accordance with Section 14.2, the Lessee shall be deemed to have made a timely
election of its option to purchase the Property in accordance with this
Section 18.1.

(b) [Intentionally Omitted].

(c) If the Lessee exercises its option pursuant to this Section 18.1 then, upon
the Lessor’s receipt of all amounts due in connection therewith, the Lessor
shall transfer to the Lessee or its designee all of the Lessor’s right, title
and interest in and to the Property in accordance with the procedures set forth
in Section 21.1(a), such transfer to be effective as of the date specified in
the Purchase Notice. The Lessee may designate, in a notice given to the Lessor
not less than ten (10) Business Days prior to the closing of such purchase (time
being of the essence), the transferee or transferees to whom the conveyance
shall be made (if other than to the Lessee), in which case such conveyance shall
(subject to the terms and conditions set forth herein) be made to such designee;
provided, however, that such designation of a transferee or transferees shall
not cause the Lessee to be released, fully or partially, from any of its
obligations under this Amended and Restated Master Lease, including, without
limitation, the obligation to pay to the Lessor that portion of the Lease
Balance allocable to the Property on the date specified in the applicable
Purchase Notice. The Lessee shall have the right to elect by written notice to
the Lessor to have all or part of any such Purchase Price paid by liquidation of
the Collateral so long as, in the case of a purchase of less than all the
Property, Sufficient Collateral remains subject to the Amended and Restated
Basic Term Pledge Agreement.

ARTICLE XIX

EXTENSION OF EXPIRATION DATE

19.1 Extension of Expiration Date. The Lessee may extend the Expiration Date
subject to, and in accordance with, the terms and conditions of Section 11.2 of
the Amended and Restated Participation Agreement.

ARTICLE XX

REMARKETING OPTION

20.1 Option to Remarket. Subject to the fulfillment of each of the conditions
set forth in this Section 20.1, the Lessee shall have the option (the
“Remarketing Option”) to market the Property on behalf of the Lessor.

The Lessee’s effective exercise and consummation of the Remarketing Option shall
be subject to the due and timely fulfillment of each of the following provisions
as to the affected Property as of the dates set forth below:

(a) No earlier than eighteen months and not later than twelve months prior to
the Scheduled Basic Lease Term Termination Date, the Lessee shall give to the
Lessor written notice of the Lessee’s exercise of the Remarketing Option with
respect to the Property. Failure by the Lessee to give timely notice with
respect to the Property shall be deemed to be an election by the Lessee, without
further act thereby, of its Purchase Option for the Property.

(b) Not later than ninety (90) days prior to the Scheduled Basic Lease Term
Termination Date, the Lessee shall deliver to the Lessor an Environmental Audit
for the Property. Such Environmental Audit shall be prepared by an environmental
consultant selected by the Lessor in the Lessor’s reasonable discretion and
shall contain conclusions reasonably satisfactory to the Lessor as to the
environmental status of the Property. If any such Environmental Audit indicates
any exceptions, the Lessee shall have also delivered prior to the Scheduled
Basic Lease Term Termination Date, a Phase Two environmental assessment by such
environmental consultant and a written statement by such environmental
consultant indicating that all such exceptions have been remedied in compliance
with Applicable Law. As of the Scheduled Basic Lease Term Termination Date, any
Permitted Property Liens (other than (x) Liens of the type described in clause
(iii) of the definition of “Permitted Property Liens” to the extent, but only to
the extent, the Lessor is in its opinion fully indemnified therefrom, and
(y) Liens of the type described in clause (vii) of the definition of “Permitted
Property Liens”) on the Property that were contested by the Lessee shall have
been removed.

(c) No Event of Default shall have occurred and be continuing that shall not
have been cured on or prior to the Expiration Date.

(d) During the Marketing Period, the Lessee shall, as nonexclusive agent for the
Lessor, use reasonable commercial efforts to sell the Lessor’s interest in the
Property on or before the Scheduled Basic Lease Term Termination Date and will
attempt to obtain the highest purchase price therefor and for not less than the
Fair Market Sales Value.

(e) The Lessee shall have obtained, at its cost and expense, all required
governmental and regulatory consents and approvals and shall have made all
filings as required by Applicable Law in order to carry out and complete the
transfer of the Property. As to the Lessor, any such sale shall be made on an
“as is, with all faults” basis without representation or warranty by the Lessor
other than the absence of Lessor Liens attributable to it.

(f) The Lessee shall pay directly, and not from the sale proceeds, all
prorations and credits, whether incurred by the Lessor or the Lessee, including
without limitation, the cost of all environmental reports, appraisals required
under Section 13.2 of the Amended and Restated Participation Agreement and the
Lessee’s attorneys’ fees.

(g) The Lessee shall pay to the Lessor on or prior to the Scheduled Basic Lease
Term Termination Date (or in the case of Supplemental Rent, to the Person
entitled thereto) an amount equal to the Maximum Recourse Amount plus all
accrued and unpaid Rent and all other amounts hereunder which have accrued or
will accrue prior to or as of the Scheduled Basic Lease Term Termination Date,
in the type of funds specified in Section 3.1(b) hereof;

(h) The gross proceeds (the “Gross Remarketing Proceeds”) of the sale of the
Property (less any marketing, closing or other costs, prorations or commissions
related to the marketing of the Property), shall be paid directly to the Lessor;
provided, however, that if the sum of (x) the Gross Remarketing Proceeds from
such sale plus (y) the Maximum Recourse Amount received by the Lessor pursuant
to Section 20.1(g) creates an excess over the Lease Balance, then the excess
shall be paid to the Lessee promptly after receipt thereof by the Lessor. The
obligations of the Lessor under this paragraph shall survive the expiration or
termination of this Amended and Restated Master Lease.

(i) No subleases affecting the Property shall be in effect on the Scheduled
Basic Lease Term Termination Date.

If the Lessee effectively elects the Remarketing Option and the sale of any
affected Property is not consummated prior to the end of the Marketing Period,
the Lessee shall, in addition to making the payment required pursuant to
Section 20.1(g) above, at its own cost and expense, do each of the following:

(i) execute and deliver to the Lessor and the Lessor’s title insurance company
an affidavit as to the absence of any Liens (other than Permitted Property Liens
of the type described in clause (i), (vii), (viii), (ix) or (x) Liens for taxes
not yet due and Lessor Liens), and shall execute and deliver to the Lessor a
statement of termination of this Amended and Restated Master Lease to the extent
relating to the Property;

(ii) on the Expiration Date, transfer possession of the Property to the Lessor
or any Person designated by the Lessor, by surrendering the same into the
possession of the Lessor or such Person, as the case may be, in the condition
required by this Section 20.1 and in compliance with Applicable Law; and

(iii) for a period of up to one year after the Expiration Date, cooperate
reasonably with the Lessor and/or any Person designated by the Lessor to receive
the Property, which cooperation shall include reasonable efforts with respect to
the following, all of which the Lessee shall do on or before the Expiration Date
for the Property or as soon thereafter as is reasonably practicable: providing
copies of all books and records regarding the maintenance and ownership of the
Property and all know-how, data and technical information relating thereto,
providing a current copy of the applicable Plans and Specifications, granting or
assigning all assignable licenses necessary for the operation and maintenance of
the Property and cooperating reasonably in seeking and obtaining all necessary
Governmental Action. The obligations of the Lessee under this paragraph shall
survive the expiration or termination of this Amended and Restated Master Lease.

Lessor shall have no obligation to approve any bid for the Property except for
bona fide all-cash bids which, together with amounts payable by the Lessee under
clause (g) hereof, in the aggregate is at least equal to Lease Balance and the
acceptance of which will not subject the Lessor to any additional liability.
Except as expressly set forth herein, the Lessee shall have no right, power or
authority to bind the Lessor in connection with any proposed sale of the
Property.

If one or more of the foregoing clauses (a) through (i) shall not be fulfilled
as of the Expiration Date with respect to the Property, then the Remarketing
Option shall be null and void (whether or not it has been theretofore exercised
by the Lessee) as to the Property, in which event all of the Lessee’s rights
under this Section 20.1 shall immediately terminate and the Lessee shall
purchase from the Lessor, and the Lessor shall convey to the Lessee, on the
Expiration Date all of the Lessor’s interest in the Property for an amount equal
to the Lease Balance.

If Lessor has neither sold nor foreclosed upon the Property within two (2) years
after receipt of the Maximum Recourse Amount, Lessor will appoint a qualified
independent sales agent to sell the Property pursuant to the first offer
received of a purchase price at the then Fair Market Sales Value of the Property
to the extent the conditions therefor are satisfied. Any proceeds resulting from
any such sale will be applied in accordance with Section 7.4 of the Amended and
Restated Participation Agreement.

20.2 Certain Obligations Continue. During the Marketing Period, the obligation
of the Lessee to pay Rent with respect to the Property (including the
installment of Rent due on the Expiration Date) shall continue undiminished
until payment in full of the Lease Balance plus any unpaid Supplemental Rent due
to the Lessor with respect to the Property under the Operative Documents to
which the Lessee is a party. The Lessor shall have the right, but shall be under
no duty, to solicit bids, to inquire into the efforts of the Lessee to obtain
bids or otherwise to take action in connection with any such sale.

ARTICLE XXI

PROCEDURES RELATING TO PURCHASE OR REMARKETING

21.1 Provisions Relating to the Exercise of Purchase Option or Obligation and
Conveyance Upon Remarketing and Conveyance Upon Certain Other Events. (a) In
connection with any termination of this Amended and Restated Master Lease with
respect to the Property pursuant to the terms of Article XV, in connection with
any purchase or in connection with the Lessee’s purchase of the Property in
accordance with Section 18.1 or in connection with the Lessee’s exercise of the
purchase right under Section 16.2, then, upon the date on which this Amended and
Restated Master Lease is to terminate with respect to the Property, and upon
tender by the Lessee of the amounts set forth in Article XV, Sections 16.2 or
18.1, as applicable:

(i) the Lessor shall execute and deliver to the Lessee (or to the Lessee’s
designee) at the Lessee’s cost and expense an instrument of transfer relating to
the Lessor’s entire interest in the Property (which shall include a termination
of the Amended and Restated Ground Lease and an assignment of all of the
Lessor’s right, title and interest in and to any Net Proceeds with respect to
the Property not previously received by the Lessor), in each case in recordable
form and otherwise in conformity with local custom and free and clear of the
Lien of the Lessor Mortgage and any Lessor Liens attributable to Lessor;

(ii) the Property shall be conveyed to the Lessee “AS IS” and in its then
present physical condition; and

(iii) the Lessor shall execute and deliver to Lessee and the Lessee’s title
insurance company an affidavit as to the Lessor’s title and release Lessor Liens
attributable to it and the Lessor Mortgage and shall execute and deliver to
Lessee a statement of termination of this Amended and Restated Master Lease with
respect to the Property.

(b) If the Lessee properly exercises the Remarketing Option and the Property is
sold, then the Lessee shall, on the Expiration Date, and at its own cost,
transfer possession of all of the Property to the independent purchaser(s)
thereof, in each case by surrendering the same into the possession of the Lessor
or such purchaser(s), as the case may be, free and clear of all Liens, in good
condition (as modified by Modifications permitted by this Amended and Restated
Master Lease), ordinary wear and tear excepted, and in compliance with
Applicable Law.

ARTICLE XXII

ESTOPPEL CERTIFICATES

22.1 Estoppel Certificates. At any time and from time to time upon not less than
thirty (30) Business Days’ prior request by the Lessor or the Lessee (the
“Requesting Party”), the other party (whichever party shall have received such
request, the “Certifying Party”) shall furnish to the Requesting Party a
certificate signed by an individual having the office of vice president or
higher in the Certifying Party certifying that this Amended and Restated Master
Lease is in full force and effect (or that this Amended and Restated Master
Lease is in full force and effect as modified and setting forth the
modifications); the dates to which the Basic Rent and Supplemental Rent have
been paid; to the best knowledge of the signer of such certificate, whether or
not the Requesting Party is in default under any of its obligations hereunder
(and, if so, the nature of such alleged default); and such other matters under
this Amended and Restated Master Lease as the Requesting Party may reasonably
request. Any such certificate furnished pursuant to this Article XXII may be
relied upon by the Requesting Party, and any existing or prospective mortgagee,
purchaser or lender, and any accountant or auditor, of, from or to the
Requesting Party (or any Affiliate thereof).

ARTICLE XXIII

ACCEPTANCE OF SURRENDER

23.1 Acceptance of Surrender. No surrender to the Lessor of this Amended and
Restated Master Lease or of the Property or of any part thereof or of any
interest therein shall be valid or effective unless agreed to and accepted in
writing by the Lessor and no act by the Lessor or any representative or agent of
the Lessor, other than a written acceptance, shall constitute an acceptance of
any such surrender.

ARTICLE XXIV

NO MERGER OF TITLE

24.1 No Merger of Title. There shall be no merger of this Amended and Restated
Master Lease or of the leasehold estate created hereby by reason of the fact
that the same Person may acquire, own or hold, directly or indirectly, in whole
or in part, (a) this Amended and Restated Master Lease or the leasehold estate
created hereby or any interest in this Amended and Restated Master Lease or such
leasehold estate, (b) the fee or ground leasehold estate in the Property, except
as may expressly be stated in a written instrument duly executed and delivered
by the appropriate Person or (c) a beneficial interest in the Lessor.

ARTICLE XXV

INTENT OF THE PARTIES

25.1 Nature of Transaction. (a) It is the intent of the parties that: (i) the
Lease constitutes an operating lease from Lessor to the Lessee for purposes of
the Lessee’s financial reporting, (ii) the Lease and other transactions
contemplated will result in the Lessee being recognized as the owner of the
Property for Federal and state income tax and bankruptcy purposes, (iii) the
Amended and Restated Lease Supplement grants to Lessor a Lien on the Lessee’s
interest in the Property (exclusive of Lessee’s fee interest in the Land)
covered thereby, and (iv) the obligations of the Lessee to pay Basic Rent and
any part of the Lease Balance shall be treated as payments of interest and
principal, respectively, for Federal and state income tax and bankruptcy
purposes. The Lessor shall be deemed to have a valid and binding security
interest in and Lien on the Lessee’s interest in the Property, free and clear of
all Liens other than Permitted Property Liens, as security for the obligations
of the Lessee under the Operative Documents (it being understood and agreed that
the Lessee does hereby grant a Lien, and convey, transfer, assign, mortgage and
warrant to Lessor and its successors, transferees and assigns, for the benefit
of the Lessor and its successors, transferees and assigns, the Property and any
proceeds or products thereof, to have and hold the same as collateral security
for the payment and performance of the obligations of the Lessee under the
Operative Documents), each of the parties hereto agrees that it will not, nor
will it permit any Affiliate to at any time, take any action or fail to take any
action with respect to the preparation or filing of any income tax return,
including an amended income tax return, to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 25.1.

(b) Specifically, without limiting the generality of clause (a) of this Section
25.1, the parties hereto intend and agree that in the event of any insolvency or
receivership proceedings or a petition under the United States bankruptcy laws
or any other applicable insolvency laws or statute of the United States of
America or any State or Commonwealth thereof affecting Lessee, Lessor or any
collection actions, the transactions evidenced by the Operative Documents shall
be regarded as loans made by the Lessor to the Lessee.

ARTICLE XXVI

MISCELLANEOUS

26.1 Survival; Severability; Etc. Anything contained in this Amended and
Restated Master Lease to the contrary notwithstanding, all claims against and
liabilities of the Lessee or the Lessor arising from events commencing prior to
the expiration or earlier termination of this Amended and Restated Master Lease
shall survive such expiration or earlier termination for a period of one year
except as to indemnification which shall continue to survive. If any term or
provision of this Amended and Restated Master Lease or any application thereof
shall be declared invalid or unenforceable, the remainder of this Amended and
Restated Master Lease and any other application of such term or provision shall
not be affected thereby. If any right or option of the Lessee provided in this
Amended and Restated Master Lease, including any right or option described in
Article XIV, XV, XVIII or XX, would, in the absence of the limitation imposed by
this sentence, be invalid or unenforceable as being in violation of the rule
against perpetuities or any other rule of law relating to the vesting of an
interest in or the suspension of the power of alienation of property, then such
right or option shall be exercisable only during the period which shall end
twenty-one (21) years after the date of death of the last survivor of the
descendants of Franklin D. Roosevelt, the former President of the United States,
Henry Ford, the deceased automobile manufacturer, and John D. Rockefeller, the
founder of the Standard Oil Company, known to be alive on the date of the
execution, acknowledgment and delivery of this Amended and Restated Master
Lease.

26.2 Amendments and Modifications. Subject to the requirements, restrictions and
conditions set forth in the Amended and Restated Participation Agreement,
neither this Amended and Restated Master Lease nor any provision hereof may be
amended, waived, discharged or terminated except by an instrument in writing in
recordable form signed by the Lessor and the Lessee.

26.3 No Waiver. No failure by the Lessor or the Lessee to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy upon a
default hereunder, and no acceptance of full or partial payment of Rent during
the continuance of any such default, shall constitute a waiver of any such
default or of any such term. To the fullest extent permitted by law, no waiver
of any default shall affect or alter this Amended and Restated Master Lease, and
this Amended and Restated Master Lease shall continue in full force and effect
with respect to any other then existing or subsequent default.

26.4 Notices. All notices, demands, requests, consents, approvals and other
communications hereunder shall be in writing and directed to the address
described in, and deemed received in accordance with the provisions of,
Section 15.3 of the Amended and Restated Participation Agreement.

26.5 Successors and Assigns. All the terms and provisions of this Amended and
Restated Master Lease shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

26.6 Headings and Table of Contents. The headings and table of contents in this
Amended and Restated Master Lease are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

26.7 Counterparts. This Amended and Restated Master Lease may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same instrument.

26.8 GOVERNING LAW. THIS AMENDED AND RESTATED MASTER LEASE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

26.9 Liability Limited. The parties hereto agree that except as specifically set
forth in this Amended and Restated Master Lease or in any other Operative
Document, the Lessor shall have no personal liability whatsoever to the Lessee
or its respective successors and assigns for any claim based on or in respect of
this Amended and Restated Master Lease or any of the other Operative Documents
or arising in any way from the transactions contemplated hereby or thereby and
the recourse shall be solely had against the Lessor’s interest in the Property;
provided, however, that Lessor shall be liable in its individual capacity
(a) for its own willful misconduct or gross negligence, (b) breach of any of its
representations, warranties or covenants under the Operative Documents, or
(c) for any Tax based on or measured by any fees, commission or compensation
received by it for acting as the Lessor as contemplated by the Operative
Documents; and further provided nothing herein or therein shall impair or limit
the rights of Lessee against the Lessor relating to any Collateral held by
either of them from time to time under the Operative Documents.

26.10 Original Master Lease. The single executed original of this Amended and
Restated Master Lease marked “THIS COUNTERPART IS THE ORIGINAL EXECUTED
COUNTERPART” on the signature page thereof and containing the receipt thereof of
Lessor therefor on or following the signature page thereof shall be the Original
Executed Counterpart of this Amended and Restated Master Lease (the “Original
Executed Counterpart”). To the extent that this Amended and Restated Master
Lease constitutes chattel paper, as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction, no security
interest in this Amended and Restated Master Lease may be created through the
transfer or possession of any counterpart other than the Original Executed
Counterpart.

26.11 Effective Date. This Amended and Restated Master Lease shall become
effective on the Effective Date.

3

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Master
Lease be duly executed and delivered as of the date first above written.

ELECTRONICS FOR IMAGING, INC.,
as Lessee

By

Name:

Title:

4

SOCIETE GENERALE FINANCIAL CORPORATION, as Lessor

By    

Name:

Title:

5

THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART.

Receipt of this original counterpart of the foregoing Amended and Restated
Master Lease is hereby acknowledged as of the date hereof.

SOCIETE GENERALE FINANCIAL CORPORATION, as Lessor

By    

Name:

Title:

6